       Case: 5:19-cv-01622-SL Doc #: 12 Filed: 11/11/19 1 of 2. PageID #: 72



                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 SCOTT A. DEVORE,

      Plaintiff,
                                                             5:19-cv-01622-SL
 v.
                                                         Judge Honorable Sara Lioi
 WELS FARGO BANK, N.A.,

       Defendant.



         PRELIMINARY ESTIMATE OF ATTORNEY FEES AND EXPENSES

       Pursuant to Case Management Conference Scheduling Order (Dkt. #10) and this Honorable

Court’s procedures, SCOTT A. DEVORE (“Plaintiff”) submits this Preliminary Estimate of

Attorney Fees and Expenses. Plaintiff may seek payment of his attorney fees and costs from all

named Defendants in this case.

        Attorney’s Fees
        1.    Preliminary Investigation and Filing Complaint: $2,500.00
        2.    Procedural Motions Practices: $1,000.00
        3.    Discovery: $25,000.00
        4.    Dispositive Motions Practice: $10,000.00
        5.    Settlement Negotiations: $3,000.00
        6.    Trial: $30,000

        Total Estimated Fees: $71,500.00


        Costs
        1.    Depositions: $900.00
        2.    Experts: $5000.00
        3.    Witness Fees: $500.00
        4.    Other: $5,000.00.

        Total Estimated Costs: $11,400.00
          Case: 5:19-cv-01622-SL Doc #: 12 Filed: 11/11/19 2 of 2. PageID #: 73




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
